Citation Nr: 0624145	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right ankle.

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the left ankle.

3.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 1976 to September 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for residuals of an injury to the bilateral ankles, and for a 
bilateral leg disability because evidence submitted was not 
new and material.    

The issue of entitlement to service connection for residuals 
of an injury to the left ankle is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1991, the Board denied service connection 
for residuals of injuries to the ankles.  

2.  Evidence received since the September 1991 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate a claim for service connection for 
residuals of an injury to the right ankle.

3.  Evidence received since the September 1991 Board decision 
does relate to an unestablished fact necessary to 
substantiate a claim for service connection for residuals of 
an injury to the left ankle.


4.  In September 1998, the Board denied service connection 
for a chronic acquired bilateral leg disorder.  

5.  Evidence received since the September 1998 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral leg disability.


CONCLUSIONS OF LAW

1.  The September 1991 Board decision, which denied service 
connection for residuals of injuries to the ankles, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence received subsequent to the September 1991 Board 
decision pertaining to the right ankle is not new and 
material; a claim for service connection for residuals of an 
injury to the right ankle is not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2005).

3. Evidence received subsequent to the September 1991 Board 
decision pertaining to the left ankle is new and material; a 
claim for service connection for residuals of an injury to 
the left ankle is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2005).

4.  The September 1998 Board decision, which denied service 
connection for a bilateral leg disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

5.  Evidence received subsequent to the September 1998 Board 
decision pertaining to the bilateral legs is not new and 
material; the claim for service connection for a bilateral 
leg disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an April 
2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim.  The letter delineated 
evidence received by VA, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA in effect asked the veteran to submit 
any evidence in support of his claim. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The April 2002 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  The letter informed the veteran that he needed to 
submit evidence showing that his disability was in fact 
incurred or aggravated by service, and that evidence of the 
current status of a disability was not new and material 
evidence.  The letter stated that that the best type of 
evidence to submit would be statements from physicians who 
treated the veteran during or shortly following service, or 
evidence from persons who served with the veteran or who knew 
of his conditions at the time it was incurred.  The Board 
finds that VA provided sufficient notice of the particular 
type of evidence needed to substantiate elements found to be 
insufficiently shown at the time of the last final denial of 
the veteran's claims.  See Kent v. Nicholson, No. 04-181 (U. 
S. Vet. App. Mar. 31, 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date.  However, 
despite inadequate notice on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the veteran has not submitted new and material evidence 
sufficient to reopen claims of entitlement to service 
connection for residuals of a right ankle injury and for a 
bilateral leg disability, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to a claim for service 
connection for residuals of a left ankle injury, the RO can 
cure any notice deficiencies on remand.  

The veteran's service medical records, VA treatment records, 
VA examinations, and private treatment records have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated while 
performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  In order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2005).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  The evidence 
must be both new and material; if the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  Evidence 
may be new and material where it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even if it does not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Evidence is presumed to be credible for 
the purpose of determining whether the case should be 
reopened; once the case is reopened, the presumption as to 
the credibility no longer applies.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

1.  Right and Left Ankles 

The Board previously considered and denied the veteran's 
claim for service connection for residuals of injuries to the 
ankles in an unappealed September 1991 decision.  The Board 
found that chronic residuals of an injury to the left ankle 
were not shown to have been present in service, and that a 
disability involving the right ankle was not shown to have 
been present during service.  The Board based this decision 
on service medical records, to include a March 1976 induction 
examination, a September 1976 separation report, clinical 
records and orthopedic consultations, a September 1976 
Medical Board Proceeding, and post service medical records.  

Service medical records indicate that the veteran sprained 
his left ankle August 25, 1976.  An August 26, 1976 x-ray of 
the left ankle was within normal limits.  Service medical 
records reflect tenderness and swelling of the left ankle.  
An August 27, 1976 clinical record indicates that the veteran 
fell down a flight of stairs while on crutches, aggravating a 
left ankle sprain.  The Board notes that an August 30, 1976 
clinical record indicates that the veteran fell down stairs 
on August 26, 1976 and sprained his right ankle.  However, 
September 1976 Medical Board Proceedings indicate that the 
veteran was seen for a minor sprain of the left ankle.  
Service medical records did not reflect any other complaints 
or clinical findings pertaining to the right ankle.  The 
September 1976 Medical Board Proceedings noted pain in the 
neck, lower back, and right arm since the August 26, 1976 
fall.  However, no chronic residuals were noted for the left 
ankle.  A September 1976 separation examination noted 
tenderness over the left medial malleolus, which was 
diagnosed as a minor sprain of the left ankle.  

The Board found, that post service medical records from 
December 1978 through 1988 did not reflect any ankle 
disabilities.  The veteran was treated in September 1989 for 
an injury to the dorsum of the left foot approximately 13 
years after separation from service.  A January 1990 VA 
examination showed the presence of limitation of motion of 
both ankles.  X-rays of the ankles reflect bilateral 
calcaneal spurs.  The bones and soft tissues were otherwise 
unremarkable.  The Board found that there was a lack of in-
service clinical findings pertaining to a right ankle 
disability.  The Board found, based on the lack of continuity 
of treatment or symptomatology pertaining to the left ankle 
following service, that the veteran's in-service left ankle 
sprain was acute and transitory in nature did not result in 
any chronic residual disability.  

New evidence submitted after the September 1991 Board 
decision, includes an April 1991 RO hearing transcript and a 
December 1995 VA examination; private medical records from 
June 1980 to June 1994, VA medical records from December 2000 
to March 2002, and a May 2002 VA examination.  This evidence 
is new in that it has not previously been submitted.  

New evidence submitted since the September 1991 Board 
decision does not raise a reasonable possibility of 
substantiating a claim of entitlement to service connection 
for a right ankle disability.  New evidence submitted does 
not establish the incurrence of any current right ankle 
disability in service.  

New evidence submitted since the September 1991 Board 
decision establishes current diagnoses pertaining to the left 
ankle.  The December 1995 VA examination reflects pain in the 
left ankle.  The veteran had diffuse exaggerated pain at the 
lateral and medial gutter as well as over the ligaments on 
the lateral and medial side of the foot.  X-rays of the left 
ankle demonstrated normal bone alignment and position without 
evidence of fracture and dislocation.  A May 2002 VA 
examination reflects minor chronic pain in the medical joint 
line of the left ankle.  The examiner stated, with regard to 
the veteran's left ankle, that he appeared to have a soft 
tissue mass, which likely represented a lipoma on the medial 
aspect of his ankle and not soft tissue swelling from an 
injury, and some old chronic arthritic changes, which may 
represent a significant high ankle sprain that was treated 
conservatively.  The Board finds that the December 1995 and 
the May 2002 VA examinations are new and material evidence as 
they provide competent medical evidence of current chronic 
residuals of an injury to the left ankle.  However, further 
development, as outlined below, is necessary on this issue to 
determine the etiology of such pathology.  



2.  Bilateral Legs

The Board previously considered and denied the veteran's 
claim for service connection for a bilateral leg disability 
in an unappealed September 1998 decision.  The Board found 
that the veteran had not established a well-grounded claim 
for a chronic acquired bilateral leg disability.  This 
decision was based on service medical records, which 
contained no evidence or findings of a disorder of either leg 
in service.  A March 1976 report of medical history shows 
that the veteran broke his right leg in four places and that 
he broke his femoral bone; both incidents were reported to 
have occurred in 1955.  In a June 1979 private treatment 
record, the veteran reported that he had fallen at work in 
December 1978 and had back pain ever since; he did not 
describe any leg pain.  In June 1979, he reported that his 
back pain was worse and that pain radiated down the left leg.  
The Board found that the veteran's claim for a chronic 
acquired bilateral leg disorder was predicated on his own 
unsubstantiated lay opinion, and that he had not submitted a 
well-grounded claim.  

New evidence submitted after September 1998 Board decision, 
includes private medical records from June 1980 to June 1994, 
VA medical records from December 2000 to March 2002, and a 
May 2002 VA examination.  The Board finds that although the 
evidence submitted is new, it is not material.  

Private medical records reflect complaints of leg pain and 
left lower extremity pain beginning in May 1985; June 1988 
complaints of pain, swelling, and giving away of the left 
knee; a June 1988 arthroscopic partial medial meniscectomy of 
the left knee; an August 1990 arthroplasty of the left knee 
and open reduction internal fixation of the left tibia 
following a motorcycle injury; a March 1991 diagnosis of 
degenerative changes in the left knee secondary to the 
veteran's tibial plateau fractures; a September 1993 total 
left knee replacement; and continuing diagnoses of 
degenerative joint disease in the left knee.  The September 
1995 VA examination reflects a history of a total knee 
replacement four years prior with cemented femoral and tibial 
components.  September 1995, January 2001, and May 2002 VA 
examinations reflect swelling and pain in the left knee.  

New evidence submitted since September 1998 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.  The evidence establishes current diagnoses pertaining 
to the left lower extremity.  However, it does not relate to 
an unestablished fact necessary to substantiate the claim.  
New evidence submitted does not establish the incurrence of 
any bilateral leg disability in service.  

The Board has also considered the veteran's own statements in 
support of his claims.  However, where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran has submitted new and material evidence sufficient to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right ankle, and for a 
bilateral leg disability.  In making these determinations, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.  The veteran has 
submitted new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of 
an injury to the left ankle.  




ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of an injury to the right ankle is 
denied. 

The claim of entitlement to service connection for residuals 
of an injury to the left ankle is reopened, and to this 
extent only, the appeal is granted. 

The application to reopen a claim of entitlement to service 
connection for a bilateral leg disability is denied. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See id.  The Board has reviewed the evidence on file and 
finds that further development is necessary prior to 
appellate review of the veteran's claim.

The Board has reopened the veteran's claim of entitlement to 
service connection for residuals of an injury to the left 
ankle.  Thus, the Board must evaluate the veteran's claim in 
light of all the evidence of record.  See Justus v. Principi, 
3 Vet. App. at 512.  A September 1976 separation examination 
noted tenderness over the left medial malleolus, diagnosed as 
a minor sprain of the left ankle.  Post service medical 
records from December 1978 through 1988 did not reflect any 
ankle disabilities.  January 1990 VA x-rays of the ankles 
reflect bilateral calcaneal spurs.   December 1995 VA x-rays 
of the left ankle reflect normal bone alignment and position 
without evidence of fracture and dislocation.  A May 2002 VA 
examination reflects old chronic arthritic changes.  The 
examiner stated that this may represent a significant high 
ankle sprain that was treated conservatively.  The Board 
notes that statements from doctors which are inconclusive as 
to the origin of a disease cannot be employed as suggestive 
of a linkage between the current disorder and the claimed 
incident of military service.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
The Board finds that a supplemental medical opinion, which 
addresses the etiology of the veteran's left ankle disability 
based on all the evidence of record, is necessary.  

As noted above, CAVC has held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO should cure any deficiency with respect 
to these issues on remand.   

Accordingly, the issue of entitlement to service connection 
for residuals of an injury to the left ankle is REMANDED for 
the following action:

1. The RO should send the veteran a 
corrective VCAA notice that explains the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should refer the case to the 
appropriate VA examiner for clarification 
of the May 2002 opinion.  The examiner 
should review the entire claims folder, 
to include service medical records and VA 
examinations from January 1990, December 
1995, and May 2002.  The examiner should 
state whether it is as likely as not that 
the veteran's current left ankle 
disability is etiologically related to 
his documented in-service injury of the 
left ankle.  The examiner should include 
pertinent findings from the record, and 
rationale for all opinions expressed.

The RO should review the supplemental 
opinion to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


